Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
3.	With respect to the Applicants arguments pertaining to “As set forth above, during the interview on August 31, 2022, Examiner Joseph Nyamogo agreed that the proposed claim amendments overcome the rejection of claim 1 under 35 U.S.C. § 103 as allegedly being unpatentable over Kerber in view of Bonart. Applicant further submits that Dishongh, relied upon for allegedly teaching "a switch (Fig. 7: FET 208) between the guard ring and the ground potential", 1and Galvano, relied upon for allegedly teaching "a series circuit (Fig. 4: ESD protection circuit 110) consisting of a resistor (Fig. 4: resistive element RG) and a capacitor (Fig. 4: capacitive element CG) in parallel with the switch," fail to cure the above identified deficiencies of "switching a diagnostic circuit between a normal operating mode, and a diagnostic operating mode." For example, Dishongh states "in the illustrated embodiment [(e.g. FIG. 7)], guard ring 202 is coupled to voltage supply node 206 by afield effect transistor (FET) 208" which is not the same as "control logic configured to switch between a normal operating mode and a diagnostic operating mode,".” 
4.	The Examiner respectfully disagrees. The new amendment "control logic configured to switch between a normal operating mode and a diagnostic operating mode" is not taught by Kerber, Bonart, Dishongh. However, Suthar teaches the new amendment "control logic configured to switch between a normal operating mode and a diagnostic operating mode," as written in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 4 – 8, 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kerber et al (US 2013/0075861 A1) (herein after Kerber) in view of Bonart et al (US 9,698,107 B2) (herein after Bonart), and further in view of SUTHAR et al (EP 2 255 424 B1) (herein after Suthar).

	Regarding Claim 1, Kerber teaches, a circuit (Fig. 6: structure 1014), comprising: a transformer (Fig. 6: upper coil 610U, lower coil 610L) that includes: a first coil (Fig. 6: lower coil 610L) that is arranged on a substrate (Fig. 6: substrate 210), a second coil (Fig. 6: upper coil 610U) that is arranged on the substrate above the first coil, and a dielectric (Fig. 6: dielectric layer DF) between the first coil and the second coil; a guard ring (Fig. 6: first guard ring GR1) around the transformer; —.
	Kerber fails to teach, — and a diagnostic circuit comprising control logic configured to switch between a normal operating mode and a diagnostic operating mode, the diagnostic circuit further the normal operating mode and to tap off a measurement voltage or a measurement current at a measurement impedance element between the guard ring and the ground potential in [[a]] the diagnostic operating mode in order to detect a leakage current.
	In analogous art, Bonart teaches, — and a diagnostic circuit (Fig. 4A: detection circuitry 405) — , the diagnostic circuit further configured to ground the guard ring (Fig. 4A: electrically conductive path 401) to a ground potential (Fig. 4A. Col. 10. Ln. 2 - 3: leakage current can be detected; Examiner interpretation: the leakage current flows to a ground across oxide 404) in the normal operating mode (Fig. 4A. Col. 10. Ln. 57: corrupt or disturb the function of the semiconductor device during normal operation) and to tap off a measurement voltage (Fig. 4A: leakage current; Examiner interpretation: the leakage current is inherently due to a voltage potential) or a measurement current (Fig. 4A: leakage current) at a measurement impedance element (Fig. 4A: electrically conductive path 403, across an oxide 404) between the guard ring and the ground potential in the diagnostic operating mode in order to detect a leakage current. (Fig. 4A: leakage current.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber by coupling the guard ring taught by Kerber with the guard ring taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]
	Kerber in view of Bonart fail to teach, — a diagnostic circuit comprising control logic configured to switch between a normal operating mode and a diagnostic operating mode —
	In analogous art, Suthar teaches, — a diagnostic circuit (Fig. 2, burden 201, 202: Power Control Algorithm, 203: Signal conditioning, 204: Relay Algorithm) comprising control logic (Fig. 2, 202: Power Control Algorithm) configured to switch between a normal operating mode (Fig. 2, ¶ 0058 When switch is ON, whole load is bypassed; Examiner interpretation: the normal operation mode is when the current sense resistor load is bypasses) and a diagnostic operating mode (Fig. 2, ¶ 0058 when switch is OFF whole load, in series with shunt resistor for current sensing, appears across current transformer secondary; Examiner interpretation: the diagnostic operation is when the shunt resistor is connected and the current is sensed.) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by combining the diagnostic circuit taught by Kerber in view of Bonart with the diagnostic circuit taught by Suthar to achieve the predictable result of providing current protection with accurate current measurement. [Suthar: ¶ 0024.]

	Regarding Claim 4, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 1, which this claim depends on.
	Bonart further teaches, the circuit of claim 1, wherein the measurement impedance element comprises a resistor and/or a capacitor. (Fig. 4B: conductive path 403 forms a resistance R, while the oxide 404 forms a capacitance C.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart in view of Suthar by replacing the impedance element taught by Kerber in view of Bonart in view of Suthar with the impedance element taught by Bonart to achieve the predictable result of detecting a leakage current in advance before a normal device operation. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 5, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 1, which this claim depends on.
 	Bonart further teaches, the circuit of claim 1, further comprising an evaluation circuit (Fig. 4A: detection circuitry 405) for detecting the leakage current based on the measurement voltage (Fig. 4A: leakage current; Examiner interpretation: the leakage current is inherently due to a voltage potential) or the measurement current. (Fig. 4A: leakage current)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart in view of Suthar by combining the diagnostic circuit taught by Kerber in view of Bonart in view of Suthar with the evaluation circuit taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 6, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 1, which this claim depends on.
	Kerber further teaches, the circuit of claim 1, wherein the first coil comprises a first differential coil pair (Fig. 7A: first spiral coil 612A and a second spiral coil 612B) and the second coil comprises a second differential coil pair. (Fig. 7A: first spiral coil 612A and a second spiral coil 612B)

	Regarding Claim 7, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 1, which this claim depends on.
	Kerber further teaches, the circuit of claim 1, wherein the circuit is configured so as to transmit signals via the transformer in the normal operating mode. (Fig. 6, ¶ 0026: conductive lead 310 may provide electrical communication with the outside world.)

	Regarding Claim 8, Kerber teaches, a method for detecting a leakage current (Fig. 6, ¶ 0014: details and embodiments in which the invention may be practiced) in a circuit (Fig. 6: structure 1014) that includes a transformer (Fig. 6: upper coil 610U, lower coil 610L) and a guard ring (Fig. 6: first guard ring GR1) around the transformer, wherein the transformer comprises: a first coil (Fig. 6: upper coil 610U) that is arranged on a substrate (Fig. 6: substrate 210), a second coil (Fig. 6: lower coil 610L) that is arranged on the substrate above the first coil, and a dielectric between the first coil and the second coil, —.
	Kerber fails to teach, — wherein the method comprises: switching a diagnostic circuit between a normal operating mode, and a diagnostic operating mode, wherein the diagnostic circuit is configured to ground the guard ring to a ground potential in the normal operating mode, and wherein the diagnostic circuit is configured to tap off a measurement voltage or a measurement current at a measurement impedance element between the guard ring and the ground potential in order to detect the leakage current, in the diagnostic operating mode.
	In analogous art, Bonart teaches, — wherein the method comprises: —, wherein the diagnostic circuit (Fig. 4A: detection circuitry 405) is configured to ground the guard ring (Fig. 4A: electrically conductive path 401) to a ground potential (Fig. 4A. Col. 10. Ln. 2 - 3: leakage current can be detected; Examiner interpretation: the leakage current flows to a ground across oxide 404) in the normal operating mode (Fig. 4A. Col. 10. Ln. 57: corrupt or disturb the function of the semiconductor device during normal operation), and wherein the diagnostic circuit is configured to tap off a measurement voltage (Fig. 4A: leakage current; Examiner interpretation: the leakage current is inherently due to a voltage potential) or a measurement current (Fig. 4A: leakage current) at a measurement impedance element (Fig. 4A: electrically conductive path 403, across an oxide 404) between the guard ring and the ground potential in order to detect the leakage current (Fig. 4A: leakage current), in the diagnostic operating mode. (Fig. 4A: high voltage test ; Examiner interpretation: the high voltage test is performed by Fig. 4A: detection circuitry 405.)
	Kerber in view of Bonart fail to teach, — switching a diagnostic circuit between a normal operating mode, and a diagnostic operating mode —
	In analogous art, Suthar teaches, switching a diagnostic circuit (Fig. 2, burden 201, 202: Power Control Algorithm, 203: Signal conditioning, 204: Relay Algorithm) between a normal operating mode (Fig. 2, ¶ 0058 When switch is ON, whole load is bypassed; Examiner interpretation: the normal operation mode is when the current sense resistor load is bypasses), and a diagnostic operating mode (Fig. 2, ¶ 0058 when switch is OFF whole load, in series with shunt resistor for current sensing, appears across current transformer secondary; Examiner interpretation: the diagnostic operation is when the shunt resistor is connected and the current is sensed.) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart by combining the diagnostic circuit taught by Kerber in view of Bonart with the diagnostic circuit taught by Suthar to achieve the predictable result of providing current protection with accurate current measurement. [Suthar: ¶ 0024.] 

	Regarding Claim 10, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 8, which this claim depends on.
	Bonart further teaches, the method of claim 8 , wherein the measurement impedance element comprises a resistor or a capacitor. (Fig. 4B: conductive path 403 forms a resistance R, while the oxide 404 forms a capacitance C.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart in view of Suthar by replacing the impedance element taught by Kerber in view of Bonart in view of Suthar with the impedance element taught by Bonart to achieve the predictable result of detecting a leakage current in advance before a normal device operation. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 11, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 8, which this claim depends on.
	Bonart further teaches, the method of claim 8 , wherein the diagnostic operating mode is performed during a product test (Fig. 4A. Col. 7. Ln. 20: breakdown may occur during a testing cycle), when starting up a system comprising the transformer and/or repeatedly over a service life of the transformer. (Fig. 4A. Col. 9. Ln. 54-56: Preferably, a test time t or time of a testing process should be great compared to the time constant τ so that the isolation formed by the oxide 404 breaks down; Examiner interpretation: breakdown of the oxide 404 is tested during transformer operation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart in view of Suthar by combining the diagnostic circuit taught by Kerber in view of Bonart in view of Suthar with the diagnostic circuit taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 12, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 8, which this claim depends on.
	Kerber further teaches, the method of claim 8, furthermore comprising transmitting signals via the transformer in the normal operating mode. (Fig. 6, ¶ 0026: conductive lead 310 may provide electrical communication with the outside world.)

	Regarding Claim 13, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 8, which this claim depends on.
	Bonart further teaches, the method of claim 8 , the method further comprising applying a test voltage (Fig. 4A. high voltage test) via the transformer in the diagnostic operating mode. (Fig. 4A. Col. 9. Ln. 59 - 61: the oxide layer may break through and a high resistance connection path may be formed or activated during a high voltage test.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart in view of Suthar by combining the diagnostic circuit taught by Kerber in view of Bonart in view of Suthar with the diagnostic circuit taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

	Regarding Claim 14, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 13, which this claim depends on.
	Bonart further teaches, the method of claim 13, wherein the test voltage is greater than or equal to a maximum voltage on the transformer, occurring during the normal operating mode of the diagnostic circuit. (Fig. 4A. Col. 9. Ln. 64-66: The breakthrough voltage depends on the thickness of the oxide layer and may be — in the range of 6 V to 12 V; Fig. 4A. Col. 10. Ln. 1-3: during an electrical test during which a voltage of 18 V is applied and thus a leakage current can be detected; Examiner interpretation: the test voltage of 18 V is greater than the oxide breakdown voltage range of 6 V to 12 V.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart in view of Suthar by combining the diagnostic circuit taught by Kerber in view of Bonart in view of Suthar with the diagnostic circuit taught by Bonart to achieve the predictable result of detecting a leakage current in advance before it causes a fault. [Bonart: Col. 3, Ln. 1 – 2.]

6.	Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kerber et al (US 2013/0075861 A1) (herein after Kerber) in view of Bonart et al (US 9,698,107 B2) (herein after Bonart) in view of SUTHAR et al (EP 2 255 424 B1) (herein after Suthar) as applied to claims 1, 4 – 8, 10 – 14 above, and further in view of Dishongh et al (6,094,144) (herein after Dishongh).

Regarding Claim 2, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 1, which this claim depends on.
 	Kerber in view of Bonart in view of Suthar fail to teach, the circuit of claim 1, wherein the diagnostic circuit comprises a switch between the guard ring and the ground potential and is configured so as to close the switch in the normal operating mode and to open the switch in the diagnostic operating mode.
In analogous art, Dishongh teaches, the circuit of claim 1, wherein the diagnostic circuit comprises a switch (Fig. 7: FET 208) between the guard ring and the ground potential (Fig. 7. Col. 5. Ln. 9 - 13; Examiner interpretation: FET 208 is connected between first position 204 and voltage supply node 206) and is configured to close the switch in the normal operating mode (Fig. 7. Col. 5. Ln. 9 - 13; Examiner interpretation: FET 208 is always ON to connect the guard ring while the circuit operates normally) and to open the switch in the diagnostic operating mode. (Fig. 7. Col. 5. Ln. 9 – 13 switches FET 208 between its on and off states; Examiner interpretation: FET 208 is switched off if it is predetermined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart in view of Suthar by coupling the measurement impedance element taught by Kerber in view of Bonart in parallel with the switch taught by Dishongh to achieve the predictable result of detecting potential break in a guard ring and issuing an early warning [Dishongh: Col. 7, Ln. 40 - 46.]

	Regarding Claim 9, Kerber in view of Bonart in view of Suthar teaches the limitations of claim 8, which this claim depends on.
	Kerber in view of Bonart in view of Suthar fail to teach, the method of claim 8, the method further comprising: closing a switch between the guard ring and the ground potential in the normal operating mode, and opening the switch in the diagnostic operating mode.
	In analogous art, Dishongh teaches, the method of claim 8, the method further comprising: closing a switch (Fig. 7: FET 208) between the guard ring and the ground potential  (Fig. 7. Col. 5. Ln. 9 - 13; Examiner interpretation: FET 208 is connected between first position 204 and voltage supply node 206) in the normal operating mode (Fig. 7. Col. 5. Ln. 9 - 13; Examiner interpretation: FET 208 is always ON to connect the guard ring while the circuit operates normally), and opening the switch in the diagnostic operating mode. (Fig. 7. Col. 5. Ln. 9 – 13 switches FET 208 between its on and off states; Examiner interpretation: FET 208 is switched off if it is predetermined.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber in view of Bonart in view of Suthar by coupling the measurement impedance element taught by Kerber in view of Bonart in view of Suthar in parallel with the switch taught by Dishongh to achieve the predictable result of detecting potential break in a guard ring and issuing an early warning [Dishongh: Col. 7, Ln. 40 - 46.]

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bonart et al (US 9,698,107 B2) (herein after Bonart), and further in view of SUTHAR et al (EP 2 255 424 B1) (herein after Suthar).

	Regarding claim 15, Bonart teaches, a circuit (Fig. 4A: detection circuitry 405) —; wherein the diagnostic circuit is configured to ground a guard ring (Fig. 4A: electrically conductive path 401) around a transformer to a ground potential (Fig. 4A. Col. 10. Ln. 2 - 3: leakage current can be detected; Examiner interpretation: the leakage current flows to a ground across oxide 404) in the normal operating mode (Fig. 4A. Col. 10. Ln. 57: corrupt or disturb the function of the semiconductor device during normal operation); and wherein the diagnostic circuit is configured to tap off a measurement voltage (Fig. 4A: leakage current; Examiner interpretation: the leakage current is inherently due to a voltage potential) or a measurement current (Fig. 4A: leakage current) at a measurement impedance element (Fig. 4A: electrically conductive path 403, across an oxide 404) between the guard ring and the ground potential in the diagnostic operating mode to detect a leakage current. (Fig. 4A: leakage current.)
	 Bonart fails to teach — a circuit comprising control logic configured to: switch between a normal operating mode and a diagnostic operating mode; —
	In analogous art, Suthar teaches — a circuit (Fig. 2, burden 201, 202: Power Control Algorithm, 203: Signal conditioning, 204: Relay Algorithm) comprising control logic (Fig. 2, burden 201) configured to: switch between a normal operating mode (Fig. 2, ¶ 0058 When switch is ON, whole load is bypassed; Examiner interpretation: the normal operation mode is when the current sense resistor load is bypasses) and a diagnostic operating mode (Fig. 2, ¶ 0058 when switch is OFF whole load, in series with shunt resistor for current sensing, appears across current transformer secondary; Examiner interpretation: the diagnostic operation is when the shunt resistor is connected and the current is sensed.) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonart by combining the diagnostic circuit taught by Bonart with the diagnostic circuit taught by Suthar to achieve the predictable result of providing current protection with accurate current measurement. [Suthar: ¶ 0024.]

Allowable Subject Matter
8.	Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding claim 3, the prior art fails to teach in combination with the rest of the claim limitations in the claim: “the circuit of claim 1, further comprising a series circuit consisting of a resistor and a capacitor in parallel with the switch, wherein a node between the resistor and the capacitor is connected to a control input of the switch.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyvonen et al (US 2013/0308234 A1) teaches, and  a diagnostic circuit (Fig. 5) that is configured so as to ground the guard ring to a ground potential in a normal operating mode and to tap off a measurement voltage or a measurement current at a measurement impedance element between the guard ring and the ground potential in a diagnostic operating mode in order to detect a leakage current. (Fig. 5, ¶ 0048: (DC) leakage current through the detector 500.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858